DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
The Applicant mainly argued that the closest prior art applied Allaman et al.  (US 2008/0241404) fails to teach vibrating at plural frequencies as claimed in claims 1, 8, and 13. It is alleged that Allaman mentions that vibration to remove powder ([0049],[0096]), however, Allaman fails to teach or suggest using plural frequencies of vibration, a range of frequencies, sweeping across a range frequencies, and a sweep interval, as claimed.  It is alleged that Rolls Royce discusses optimizing scavenging of powder using an oscillating disc 33, optimizing the process using a feedback loop, and controlling an input frequency and amplitude by matching it to the depth of the powder cleared at [0051]. This is not the same as vibrating at plural frequencies, as recited in all independent claims. 
Examiner’s response: the Examiner has considered the applicant’s argument, however, they are not found persuasive. Claim 1 is broad as such it does not specify the plural frequencies used.  Rolls Royce. [0049] [0096] [0145] of Allaman states vibrating further to help removal or separation of the powder from the formed object. It is noted that if one skilled in the art vibrates the platform intermittently due to non-removal of unused powder, it would have been obvious that such would intermittent would include different frequencies which can read over the claims. Secondly, EP 3053731 A1 states that “the rig can be configured for vibration along multiple planes to encourage travel of the impacting element along non-parallel cavity axes” (see col 3 line 15-25, equivalent translation provided in US 10,376,932 B2), “Using a disc-shaped impacting element, and containing the disc inside the internal channels and applying high amplitude vibration enables effective automated clearing of the internal channels and cavities of these components” (col 3 lines 55-50) and “causing the disc 33 to repeatedly impact on the powder” (col 6 lines 4-5).  Thus, it can be seen from above that based on the type of vibration required, it would have been obvious to use either a single frequency, or alternatively plural frequencies based on the type of article being cleaned (see Rolls Royce col 6 lines 55-60 specific motion of disc 33 is used for cleaning). Furthermore, Rolls Royce suggest that “Optimisation of this process can be achieved by the use of a closed loop feedback system. This system controls the input frequency and amplitude by matching it to the depth of the powder cleared”. Therefore, with such being said applicants arguments are not found persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743